DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2021 has been entered.
Response to Amendment
Acknowledgment is made of Applicant arguments/Remarks made in amendment in which the following is noted: claims 1, 3, 5, 6, 9, 12, 13, 15 – 17, and 20 are amended and the rejection of the claims traversed. Claims 1 – 20 are currently pending and an Office action on the merits follows.
Allowable Subject Matter
The indicated allow ability of claim(s) 3, 8 – 10 and 17 - 18 is/are withdrawn in view of the newly discovered reference(s) to Kim and NA.  Rejections based on the newly cited reference(s) follow.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and similarly claim 13) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites a multiplexer, coupled between the plurality of output channels and the first output buffer group, configured to select to couple each output buffer in the first output buffer group to one of the plurality of output channels output channels appears to correspond to the output of the buffer group(s). Therefore, it does not appear that applicant has possession of an output driver circuit wherein the multiplexer is connected between a plurality of output channels and an output buffer group, as claimed. In the rejection of the claims below, the Office interprets the plurality of output channels as corresponding a plurality of output nodes of the multiplexer in a manner as described in applicant’s specification.
 	Claims 2 – 12 and 14 – 20 depend on one of claim 1 and 13, accordingly, and are therefore similarly rejected for those reasons discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 4, 6 – 9, 11, 13, 14, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al; (Publication number: US 2016/0098951 A1), hereafter KIM, in view of Liu et al; (Publication number: US 2010/0225570 A1), hereafter Liu.


Regarding claim 1:
	KIM discloses an output circuit of a driver (KIM ABSTRACT; Figure 1), comprising: 
 	 a plurality of output channels(Kim Figure 1 CH1 – CH4);
 	 a first output buffer group (Kim Figure 1 111 and 112), configured to output data to the plurality of output channels, wherein each output buffer in the first output buffer group is configured to output data to at least two output channels among the plurality of output channels (Kim Figure 1 and [0025] output buffers 111 to 114 coupled to output terminals 141 to 144); and 	 
 	wherein a number of output buffers in the first output buffer group is less than a number of the plurality of output channels receiving data from the first output buffer group (Kim Figure 1 and [0033 – 0036] output buffers 111 and 112 may be coupled to terminals 141 to 144 via channels CH1 to CH4 when display is operating in the second period using charge sharing switches).
	Kim does not disclose a multiplexer, coupled between the plurality of output channels and the first output buffer group, configured to select to couple each output buffer in the first output buffer group to one of the plurality of output channels.
	However, Liu discloses a liquid crystal device with multi-dot inversion. More particularly, Liu discloses a multiplexer 340 which includes a switch control circuit coupled between a plurality of output channels (Liu Figure 1 output of multiplexer construed as claimed output channel) and a first output buffer group (Liu Figure 8A and 8B shows an output buffer group consisting of at least one positive output buffer and a 
	It would have been obvious to modify the output unit 120 to include a multiplexer, coupled between the plurality of output channels and the first output buffer group, configured to select to couple each output buffer in the first output buffer group to one of the plurality of output channels, as claimed. Those skilled in the art would appreciate the ability to compensate voltage coupling between data lines, thereby reducing striped crosstalk and improving display quality (Liu [0033]).

Regarding claim 2:
	Kim (in view of Liu) discloses the output circuit of claim 1, wherein the first output buffer group comprises: a first output buffer, configured to output data in a first polarity (Kim Figure 1 buffer 111 outputs positive polarity); and a second output buffer, configured to output data in a second polarity (Kim Figure 1 buffer 112 outputs negative polarity).

Regarding claim 3:
	Kim (in view of Liu) discloses the output circuit of claim 2, wherein the first output buffer is coupled to a first output channel among the plurality of output channels and the second output buffer is coupled to a second output channel among the plurality of output channels in a polarity non-swapping mode (disclosed by the combination of Kim and Liu when the switches SW1 and SW4 are turned on while switches SW2 and SW3 are turned off, as illustrated in Liu’s Figure 8A), and the first output buffer is coupled to channel and the second output buffer is coupled to the first output channel in a polarity swapping mode (disclosed by the combination of Kim and Liu when the switches SW2 and SW3 are turned on while switches SW1 and SW4 are turned off, as illustrated in Liu’s Figure 8B).

Regarding claim 4:
	Kim (in view of Liu) discloses the output circuit of claim 1, wherein the multiplexer and the first output buffer group operate in a same voltage domain (implied by Liu Figure 3 since the buffer and switches are integrated within element 340).

Regarding claim 6:
	Kim (in view of Liu) discloses the output circuit of claim 1, wherein the multiplexer comprises a plurality of switches, each coupled between the first output buffer group and one of the plurality of output channels (disclosed by the combination of Kim and Liu since the output unit 120 of Kim, connected between the buffers 111, 112 and output channels CH1 – CH4, is modified to include the switches SW1 – SW4 disclose by Liu).

Regarding claim 7:
	Kim (in view of Liu) discloses the output circuit of claim 1, wherein the plurality of switches comprises a plurality of polarity swapping switches and a plurality of selection switches (disclosed by combination of Kim’s charge sharing unit 130 and modify output unit 120 which includes Liu’s switches SW1 – SW4).

Regarding claim 8:
	Kim (in view of Liu) discloses the output circuit of claim 7, wherein each of the plurality of polarity swapping switches is integrated with one of the plurality of selection switches (implied by Kim Figure 1 as output unit 120 and charge sharing unit are integrated together within source drive IC).

Regarding claim 9:
	Kim (in view of Liu) discloses the output circuit of claim 1, further comprising a second output buffer group (Kim Figure 1 113 and 114), wherein in a first mode, the first output buffer group and the second output buffer group output data to the plurality of output channels (Kim Figure 1 and [0035]), and in a second mode, the second output buffer group is disabled and the first output buffer group outputs data to the plurality of output channels (Kim Figure 1 and [0036] power down signal PD2 disables second output buffer group).

Regarding claim 11:
	Kim (in view of Liu) discloses the output circuit of claim 1, wherein each output buffer in the first output buffer group is coupled to a plurality of data latches (Kim Figure 5 latches 222 and 223).




Regarding claim 13:
	Kim (in view of Liu) discloses an output circuit of a driver (Kim ABSTRACT; Figure 1), comprising:
 	 a plurality of output channels (Kim Figure 1 CH1 – CH4);
 	 a first output buffer (Kim Figure 1 111 and 112), configured to output data to the plurality of output channels (Kim Figure 1 and [0025] output buffers 111 to 114 coupled to output terminals 141 to 144); and 
 	wherein a total number of output buffers in the output circuit is less than a number of the plurality of output channels receiving data from the output buffers (Kim Figure 1 and [0033 – 0036] output buffers 111 and 112 may be coupled to terminals 141 to 144 via channels CH1 to CH4 when display is operating in the second period using charge sharing switches).

Regarding claim 14:
	Claim 14 is similarly rejected for those reasons discussed above in claim 4.

Regarding claim 16:
	Claim 16 is similarly rejected for those reasons discussed above in claim 6.
Regarding claim 17:
	Claim 17 is similarly rejected for those reasons discussed above in claim 9.
Regarding claim 19:
	Claim 19 is similarly rejected for those reasons discussed above in claim 11.

Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al; (Publication number: US 2016/0098951 A1), hereafter KIM, in view of Liu et al; (Publication number: US 2010/0225570 A1), hereafter Liu, and in view of Lee et al; (Publication number: US 2003/0071779 A1), hereafter Lee.
Regarding claim 5:
	KIM (in view of Liu) does not disclose the output circuit of claim 1, wherein the multiplexer and the first output buffer group are implemented on the same chip, and the plurality of output channels comprise a plurality of output pins of the chip.
	However, Lee discloses a data driving apparatus and method for a liquid crystal display. More particularly, Lee discloses wherein the multiplexer and the first output buffer group are implemented on the same chip (Lee Figure 3 output buffer IC 50 includes demux 52; [0057] output pins connected to data driver).
	It would have been obvious to further modify Kim (in view of Liu) wherein the multiplexer and the first output buffer group are implemented on the same chip, and the plurality of output channels comprise a plurality of output pins of the chip, as claimed. Those skilled in the art would appreciate sufficiently assuring a pitch of an output pad on a printed circuit board (Lee [0023]).

Regarding claim 15:
	Claim 15 is similarly rejected for those reasons discussed above in claim 5.

Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al; (Publication number: US 2016/0098951 A1), hereafter KIM, in view of Liu et al; (Publication number: US 2010/0225570 A1), hereafter Liu, and in view of Yu-Jen Yen (Publication number: US 2013/0235007 A1), hereafter Yen.

Regarding claim 12:
	Kim (in view of Liu) does not disclose the output circuit of claim 11, wherein a first output buffer in the first output buffer group is configured to receive a first data from a first data latch among a plurality of data latches and output the first data to a first output channel among the plurality of output channels in a first data cycle, and configured to receive a second data from a second data latch among the plurality of data latches and output the second data to a second output channel among the plurality of channels in a second data cycle.
 	
	However, Yen discloses a source driver. More specifically, Yen discloses wherein a first output buffer in the first output buffer group is configured to receive a first data from a first data latch from among the plurality of data latches and output the first data to a first output node among the plurality of output nodes in a first data cycle, and configured to receive a second data from a second data latch among the plurality of data latches and output the second data to a second output node among the plurality of output nodes in a second data cycle (Yen [0026][0039] and Figure 2 - the data output from buffers are received from latches and are based on signal LREV corresponding to each cycle, as claimed).
channel among the plurality of output channels in a first data cycle, and configured to receive a second data from a second data latch among the plurality of data latches and output the second data to a second output channel among the plurality of channels in a second data cycle, as claimed. Those skilled in the art would appreciate the ability to further reduce a volume of the chip (Yen [0015]).

Regarding claim 20:
	Claim 20 is similarly rejected for those reasons discussed above in claim 12.


	
Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al; (Publication number: US 2016/0098951 A1), hereafter KIM, in view of Liu et al; (Publication number: US 2010/0225570 A1), hereafter Liu, and in view of NA et al; (Publication number: US 2016/0111055 A1), hereafter NA

Regarding claim 10:
	Kim (in view of Liu) does not disclose the output circuit of claim 9, wherein the first output buffer group and the second output buffer group operate in a first mode when the difference of two consecutive data is greater than a threshold, and the first 
	However, NA discloses a display apparatus, method of driving display panel using the same and driver for the display apparatus. More specifically, NA discloses when image data includes only a static image the power control part 510 turns off the buffer part corresponding to the first image data during the blank period (NA [0128] a static image implies difference of two consecutive images is zero – zero being the claimed threshold).
	It would have been obvious to further modify Kim (in view of Liu) wherein the first output buffer group and the second output buffer group operate in a first mode when the difference of two consecutive data is greater than a threshold, and the first output buffer group and the second output buffer group operate in a second mode when the difference of two consecutive data is less than the threshold, as claimed. Those skilled in the art would appreciate the ability to reduce power consumption of device when an image to be displayed does not change.

Regarding claim 18:
	Claim 18 is similarly rejected for those reasons discussed above in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719.  The examiner can normally be reached on Monday - Friday 9 - 5pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIHIR K RAYAN/Examiner, Art Unit 2623